Citation Nr: 0924551	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial compensable rating for 
degenerative disc disease of the lumbar spine prior to July 
19, 2004, and a rating higher than 10 percent from July 19, 
2004.

2. Entitlement to an initial compensable rating for arthritis 
of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1995 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2005, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In November 2008, the Board remanded the case for additional 
development.  As the development requested has been completed 
to the extent possible, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the Veteran was scheduled for VA examinations 
in April and in May 2008.  The Veteran failed to report for 
the first scheduled VA examination in April 2008.  In a 
letter, dated in April 2008, the VA Medical Center notified 
the Veteran that due to her failure to appear for the VA 
examination all subsequent scheduled examinations were 
cancelled.  She was advised to contact the RO.  

A VA Form 119 (Report of Contact), dated in June 2008, 
documented the Appeals Management Center's unsuccessful 
attempts to contact the Veteran by telephone.  

In the supplemental statements of the case in June 2008 and 
in March 2009, the RO adjudicated the claims based on the 
evidence of record. 

In April 2009, the Board received a VA Form 119, which was 
not previously of record, concerning the RO's conversation 
with the Veteran in April 2008.  The Veteran had requested VA 
to reschedule her missed VA examination appointments and 
requested a private practitioner or QTC examination closer to 
her home.  The RO noted that QTC was to schedule her 
appointments.  It is unclear what actions the RO or QTC have 
taken with respect to rescheduling the A examinations.  

The claims, therefore, are remanded to reschedule the Veteran 
for VA examinations pursuant to the Board's remand 
instructions of December 2005, if not already accomplished.

The Veteran is on notice that, pursuant to 38 C.F.R. § 3.655, 
failure to report for any scheduled examination requires VA 
to decide her claims based on the evidence of record, and 
places her at risk of an adverse decision based on an 
incomplete and undeveloped record.  Kowalski v. Nicholson, 19 
Vet. App. 171, 181 (2005).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA 
orthopedic and neurologic examinations, 
if possible at a location which is 
closer to her residence, to determine 
the current level of impairment of the 
thoracolumbar spine.  The claims file 
must be made to the examiner for 
review.

The examiner is asked to describe range 
of motion of the thoracolumbar spine in 
degrees to include forward flexion, 
extension, left and right lateral 
flexion, left and right lateral 
rotation, and any functional loss due 
to pain or painful motion.



The examiner is asked to describe the 
frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed by 
a physician and treatment by a 
physician, over a 12 month period.

The examiner is asked to describe any 
neurologic deficits, such as sciatic 
neuropathy.  If incomplete paralysis is 
found, the examiner should state 
whether such is mild, moderate, 
moderately severe, or severe.

2. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnished the Veteran and her 
representative and supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




